Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment filed on 5/23/2022 in which claims 1, 2, 4 and 5 are pending, and claim 1 is currently amended. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4, 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 11 recites, “wherein said lever hinge is rotatable about an axis perpendicular to said tool”.  The tool is a three-dimensional object.  There is no axis that is perpendicular to the tool, there are axis that are perpendicular to different aspects, axis, surfaces, etc, of the tool, but not to the tool itself. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over  Neft (U.S. Patent 1,428,296) in view of Stinner (AT503679).
In regards to claim 1, as best understood, Neft discloses a utility tool device(fig 1), comprising a handle (2) with a front end (near the blade), a rear end (near 24), a tool recess (between 3 and 8; figs. 4 and 5) and a lever arm recess (e.g. above the casing plate and between the plate 1 and hand grip 2); a rotatable lever arm (8) configured to fit in said lever arm recess; and a rotatable lever hinge (near 24) located closer to said rear end than said front end and attached to said lever arm (8) and configured to attach to a tool (e.g. 13 at 18): wherein said tool recess is configured to have a tool fit in said tool recess (between 11 and 3 see figs. 4 and 5);, such that said tool extends beyond said front end (fig. 4); and wherein said rotatable lever hinge (near 24) remains closer to said rear end than said front end when said tool is locked in place
wherein said lever hinge (near 24) is rotatable about an axis (across the tools width) perpendicular to the tool (to the tools length).
Neft does not disclose that that the lever arm has a magnet and wherein said magnet is configured to lock said tool in place when said lever arm is in said lever arm recess.  Instead Neft discloses the use of a locking pin 19 on the lever arm 8 that engages with a recess 18 in a block 1 to prevent the tool/knife from being pivoted into out of the handle.  Attention is also directed to the Stinner folding knife. Stinner discloses that the blade can also be folded into the handle for storage or out of the handle for use. Stinner discloses a lever arm can have a magnetic or a mechanical retaining device 3 to hold the lever against the handle.  As Stinner and the Neft both pertain to folding knifes that utilize a hinged lever to secure the blade within the handle, and as Stinner discloses that mechanical or alternatively magnetic means are known to secure the lever to the handle, it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the Neft locking pin to be a magnet as an alternative locking means to secure the lever that also would have performed the locking task without any change in the function of the lever. 
In regards to claim 2, the modified device of Neft discloses that the tool is a blade. 
In regards to claim 3, the modified device of Neft discloses wherein said lever hinge (near 24) is rotatable about an axis (across the tools width) perpendicular to the tool (to the tools length).
In regards to claim 4, the modified device of Neft discloses wherein said handle comprises a first handle portion and a second handle portion (right side and left side).
 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Neft (U.S. Patent 1,428,296) in view of Stinner (AT503679) and in further view of Salin et al. (U.S. Patent 9,003,585).  The modified device of Neft discloses the claimed invention except wherein a second rotatable lever arm with a second magnet configured to fit in a second lever arm recess; and a second rotatable lever hinge attached to said second lever arm and configured to attach to a tool; wherein said second tool recess is configured to have a tool fit in said second tool recess; and wherein said second magnet is configured to lock a tool in place when said second lever arm is in said second lever arm recess.
Neft therefore does not disclose the duplication of the pocket knife. Attention is directed to the Salin pocket knife with separable body portions.  Each portion utilizes a different folding tool to pivot into and out of the body portion.   This allows various tools to be attached together and transported as a single unit.  It would have been obvious to one having ordinary skill in the art to have duplicated the Neft pocket knife to have a secondary tool either removably or unremovably attached to the back of the grip 2 to enable a secondary cutting implement to be carried on the same body to increase the tools versatility as shown by Salin, especially since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.


Response to Arguments
Applicant's arguments filed 2/28/2022 have been fully considered but they are not persuasive.   The Applicant contends that Neft doesn’t disclose a lever hinge rotatable about an axis perpendicular to the tool.  However, a tool is a three-dimensional object. There is not an axis that is perpendicular to the entire tool.  Rather, there are axis that are perpendicular to the surface of the tool or an axis of the tool, or the length of the tool, but not to the tool itself. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339. The examiner can normally be reached M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA M LEE/Primary Examiner, Art Unit 3724